Case 19-80064-TLS           Doc 881       Filed 04/01/19 Entered 04/01/19 17:29:45                    Desc Main
                                         Document      Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA


                                                                           )
    In re:                                                                 )   Chapter 11
                                                                           )
    SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                         )   Case No. 19-80064-TLS
                                                                           )
                                Debtors.                                   )   (Jointly Administered)
                                                                           )
                                                                           )


                              MOTION FOR ALLOWANCE AND
                      PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
                       BY TMI, LLC, NOTICE OF OBJECTION BAR DATE
                               AND CERTIFICATE OF SERVICE

             COMES NOW, TMI, LLC. (“TMI”) and file this, their Motion for Allowance and

Payment of Administrative Expenses Claim (“Motion”), and in support thereof, respectfully state

as follows:

                                      I.
                     SUBJECT-MATTER JURISDICTION & VENUE
             1.    The Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1334 and 157 and Nebraska General Rule 1.5 of the General Rules of the United States

District Court for the District of Nebraska (“General Rules of Nebraska District Court”).

             2.    This matter is a core proceeding pursuant to 28 U.S.C. § 157(b), and TMI

consents to the entry of a final order by the Court in connection with this matter to the extent that


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); and SVS Trucking,
LLC (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.


                                                                                                          PAGE 1
Case 19-80064-TLS       Doc 881     Filed 04/01/19 Entered 04/01/19 17:29:45           Desc Main
                                   Document      Page 2 of 9


it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution.

       3.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          II.
                                      BACKGROUND
       4.      Prior to the Petition Date (as defined herein), TMI sold certain goods

(“Reclamation Goods”) to some of the above-referenced debtors (“Purchasing Debtors”) in

the ordinary course of business.   Upon information and belief, the Purchasing Debtors received

the Reclamation Goods during the 45 days prior to the filing of the Debtors’ chapter 11

bankruptcy cases on January 16, 2019.

       5.      On January 16, 2019 (“Petition Date”), each of the above-referenced debtors

(“Debtors”) filed voluntary petitions for relief under Chapter 11 of Title 11 of the United States

Code (“Bankruptcy Code”)—thereby commencing the above-styled Chapter 11 cases

(“Cases”) that have since been jointly administered for procedural purposes only.

       6.      On January 22, 2019, the Debtors filed their Debtors’ Amended Motion for an

Order (I) Setting a Claims Bar Date for Filing Proofs of Claim, Including Claims Arising Under

Section 503(b)(9) of the Bankruptcy Code; (II) Setting the Governmental Bar Date;

(III) Setting the Administrative Claims Bar Date; (IV) Setting the Amended Schedules Bar

Date; (V) Setting the Rejection Damages Bar Date; (VI) Setting the Premise Liability Claims

Bar Date, (VII) Approving the Form of and Manner for Filing Proofs of Claim;

(VIII) Approving the Bar Date Notice and the Publication Notice; and (IX) Granting Related

Relief [ECF No. 112] (“Administrative Expense Motion”).

       7.      On January 31, 2019, TMI filed its Notice of Reclamation Demand of TMI, LLC

[ECF No. 257] (“Reclamation Demand”), which the Clerk of the Court re-filed as Proof of


                                                                                          PAGE 2
Case 19-80064-TLS           Doc 881       Filed 04/01/19 Entered 04/01/19 17:29:45       Desc Main
                                         Document      Page 3 of 9


Claim No. 148-1 (“Original Proof of Claim”).             The Reclamation Demand attached TMI’s

letter dated January 31, 2019 to the Debtors regarding TMI’s demand for reclamation of all

Reclamation Goods received by the Debtors from TMI (“Demand Letter”).

        8.       On February 14, 2019, the Court rendered its Order (I) Setting a Claims Bar Date

for Filing Proofs of Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy

Code; (II) Setting the Governmental Bar Date; (III) Setting the Administrative Claims Bar

Date; (IV) Setting the Amended Schedules Bar Date; (V) Setting the Rejection Damages Bar

Date; (VI) Setting the Premise Liability Claims Bar Date, (VII) Approving the Form of and

Manner for Filing Proofs of Claim; (VIII) Approving the Bar Date Notice and the Publication

Notice; and (IX) Granting Related Relief [ECF No. 421] (“Administrative Expense Order”).

        9.       In the Administrative Expense Order, the Court ordered that “[e]ach entity that

asserts a claim against the Debtors that arose before the Petition Date shall be required to file an

original, written Proof of Claim, substantially in the form attached hereto as Exhibit 1 or Official

Form 410.”2      The Court further provided that “[e]xcept in the cases of governmental units and

certain other exceptions explicitly set forth herein, all Proofs of Claim must be filed so that

they are actually received on or before March 18, 2019, at 11:59 p.m., prevailing Central

Time (the “Claims Bar Date”), at the addresses and in the form set forth herein.”3

Specifically, the Court provided that the Claims Bar Date “applies to all types of claims against

the Debtors that arose or are deemed to have arisen before the Petition Date, including claims

arising under section 503(b)(9) of the Bankruptcy Code.”4

        10.      Further, the Court ordered that:



2
  Administrative Expense Order ¶ 2, at 2, ECF No. 421.
3
  Id.
4
  Id. ¶ 2, at 3.


                                                                                            PAGE 3
Case 19-80064-TLS             Doc 881       Filed 04/01/19 Entered 04/01/19 17:29:45       Desc Main
                                           Document      Page 4 of 9


           All parties asserting a request for payment of Administrative Claims arising
           between the Petition Date and April 1, 2019 (the “Administrative Claims Bar
           Date”), but excluding (a) claims for fees and expenses of professionals retained in
           these proceedings, (b) claims for expenses incurred by the members of the official
           committee of unsecured creditors (the “Committee”) in their performance of the
           duties of the Committee, (c) CLAIMS ASSERTING PRIORITY PURSUANT TO
           SECTION 503(B)(9) OF THE BANKRUPTCY CODE and (d) claims held by
           governmental entities covered by section 503(b)(1)(B) or (C) of the Bankruptcy
           Code, are required file a request for payment of such Administrative Claim with
           the Court and, if desired, a notice of hearing on such Administrative Claim so
           that the Administrative Claim is actually filed with the Court on or before
           April 1, 2019, at 11:59 p.m. (the “Administrative Claims Bar Date”);
           provided, that the Administrative Claims Bar Date shall not apply to claims
           entitled to administrative priority that arise on or after the Administrative Claims
           Bar Date in the ordinary course of the Debtors’ business.5

           11.      On February 21, 2019, TMI filed an Amended Proof of Claim No. 518-1 (“First

Amended Proof of Claim”) claiming $615,081.38 as the amount claimed for “[g]oods sold” and

indicated that $444,199.13 was entitled to administrative priority pursuant to 11 U.S.C.

§ 503(b)(9).6

           12.      On March 1, 2019, the Debtors filed their Second Amended Joint Chapter 11 Plan

of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates [ECF No. 570] (“Second

Amended Plan”) and the Disclosure Statement for the Second Amended Joint Chapter 11 Plan

of Specialty Retail Shops Holding Corp and Its Debtor Affiliates [ECF No. 571].           As relevant

here, the Second Amended Plan provided as follows:

                   Except as otherwise provided in this Article II.A and except with respect
           to Administrative Claims that are Professional Fee Claims or subject to 11 U.S.C.
           § 503(b)(1)(D), requests for payment of Allowed Administrative Claims must be
           Filed and served on the Reorganized Debtors pursuant to the procedures specified
           in the Confirmation Order and the notice of entry of the Confirmation Order no
           later than the Administrative Claims Bar Date. Holders of Administrative
           Claims that are required to, but do not, File and serve a request for payment of
           such Administrative Claims by such date shall be forever barred, estopped, and
           enjoined from asserting such Administrative Claims against the Debtors or their
           property, and such Administrative Claims shall be deemed discharged as of the

5
    Id. ¶ 4, at 3–4 (first emphasis added).
6
    First Am. Proof of Claim at 2–3, Claim No. 518-1.


                                                                                                  PAGE 4
Case 19-80064-TLS               Doc 881       Filed 04/01/19 Entered 04/01/19 17:29:45      Desc Main
                                             Document      Page 5 of 9


            Effective Date. Objections to such requests, if any, must be Filed and served on
            the Reorganized Debtors and the requesting party by the Claims Objection Bar
            Date.

                      ....

                    The failure to object to Confirmation by a Holder of an Allowed
            Administrative Claim or Priority Tax Claim shall be deemed to be such Holder’s
            consent to receive treatment for such Claim that is different from that set forth in
            section 1129(a)(9) of the Bankruptcy Code; provided, however, that the Holders
            of such Claims shall be deemed to consent to the treatment on account of such
            Claims as provided herein. Notwithstanding the foregoing, no request for
            payment of an Administrative Claim need be Filed with respect to an
            Administrative Claim Allowed by Final Order.

                    If the Asset Sale Restructuring occurs, any amounts remaining in the
            Priority Claims Reserve after payment of all Allowed Administrative Claims and
            all Allowed Priority Claims shall promptly be transferred to the General Account
            and shall be distributed according to the priority set forth in Article VIII.G
            without any further action or order of the Bankruptcy Court.7

            13.      On March 15, 2019, TMI filed its Second Amended Proof of Claim No. 518-2

(“Second Amended Proof of Claim”) claiming $615,081.38 as the amount claimed for “[g]oods

sold” and $444,199.13 as the amount entitled to administrative priority pursuant to § 503(b)(9).

A true and correct copy of the Second Amended Proof of Claim is attached hereto as Exhibit 1

and is incorporated herein for all purposes.          The Second Amended Proof of Claim attached the

Demand Letter, the invoices for the Reclamation Goods sold and shipped to the Debtors, the

Reclamation Demand, and a letter dated March 14, 2019 to the Clerk of the Court enclosing the

Second Amended Proof of Claim.

            14.      The amount of Reclamation Goods sold and delivered to the Purchasing Debtors

is $615,081.38.          The amount entitled to an administrative priority under § 503(b)(9) and/or the

Second Amended Plan is upon information and belief, no less than $310,569.54 and no more

than $444,199.13 (“§ 503(b)(9) Claim Amount”).


7
    Second Am. Plan art. II, pt. A, at pp. 14–15.


                                                                                                   PAGE 5
Case 19-80064-TLS         Doc 881      Filed 04/01/19 Entered 04/01/19 17:29:45            Desc Main
                                      Document      Page 6 of 9



                                              III.
                                           ARGUMENT
          15.    TMI repeats, restates, and realleges the foregoing paragraphs as if fully set forth

herein.

          16.    Section 546(c) of the Bankruptcy Code provides in pertinent part as follows:

          (1) Except as provided in subsection (d) of this section and in section 507(c), and
          subject to the prior rights of a holder of a security interest in such goods or the
          proceeds thereof, the rights and powers of the trustee under sections 544(a), 545,
          547, and 549 are subject to the right of a seller of goods that has sold goods to the
          debtor, in the ordinary course of such seller’s business, to reclaim such goods if
          the debtor has received such goods while insolvent, within 45 days before the date
          of the commencement of a case under this title, but such seller may not reclaim
          such goods unless such seller demands in writing reclamation of such goods—

                 (A) not later than 45 days after the date of receipt of such goods by the
                 debtor; or

                 (B) not later than 20 days after the date of commencement of the case, if
                 the 45-day period expires after the commencement of the case.

          (2) If a seller of goods fails to provide notice in the manner described in
          paragraph (1), the seller still may assert the rights contained in section 503(b)(9).

11 U.S.C. § 546(c)(1)–(2).

          17.    Section 503(b)(1) of the Bankruptcy Code provides that “[a]fter notice and a

hearing, there shall be allowed administrative expenses . . . including—(1)(A) the actual,

necessary costs and expenses of preserving the estate . . . , [and] (9) the value of any goods

received by the debtor within 20 days before the date of commencement of a case under this title

in which the goods have been sold to the debtor in the ordinary course of such debtor’s

business.” Id. § 503(b)(1)(A), (9).

          18.    As set forth in the Reclamation Demand, the Original Proof of Claim, the First

Amended Proof of Claim, and/or the Second Amended Proof of Claim, which are attached hereto

and/or incorporated herein by reference for all purposes, TMI is entitled to allowance and



                                                                                                  PAGE 6
Case 19-80064-TLS         Doc 881     Filed 04/01/19 Entered 04/01/19 17:29:45             Desc Main
                                     Document      Page 7 of 9


payment of, at a minimum, its § 503(b)(9) Claim Amount as well as any other administrative

claim amounts to which it is entitled under applicable law and hereby requests such allowance

and payment as an Administrative Expense Claim (as defined in the Second Amended Plan).

                                          IV.
                                 RESERVATION OF RIGHTS
          19.    TMI repeats, restates, and realleges the foregoing paragraphs as if fully set forth

herein.

          20.    TMI files this Motion with full reservation of all of its rights to amend and/or

supplement this Motion or to serve and file additional demands or claims as well as its right to

assert any other rights under applicable law.

                                             V.
                                         CONCLUSION
          For the reasons stated above, TMI respectfully requests that the Court grant TMI the

relief requested in the Motion and such other relief to which it may be justly entitled.

          Dated: April 1, 2019
                                                  TMI, LLC, Creditor

                                                  By: ____s/ Sam King
                                                      Sam King, #19442
                                                      MCGILL,GOTSDINER,
                                                      WORKMAN & LEPP, P.C., L.L.O.
                                                      First National Plaza – Suite 500
                                                      11404 West Dodge Road
                                                      Omaha, NE 68154-2584
                                                      402-492-9200
                                                      402-492-9222 (Facsimile)
                                                      samking@mgwl.com
                                                      ATTORNEYS FOR TMI, LLC




                                                                                             PAGE 7
Case 19-80064-TLS       Doc 881     Filed 04/01/19 Entered 04/01/19 17:29:45           Desc Main
                                   Document      Page 8 of 9


          NOTICE PURSUANT TO NEBRASKA BANKRUPTCY RULE 9013-1
       On April 1, 2019, TMI, LLC, filed its Motion for Allowance and Payment of
Administrative Expense (the “Motion”) with this Court. You are hereby notified that any
objections or requests for hearing (collectively, “Objections”) on the Application must be filed
and served on or before April 22, 2019. If no Objections are timely filed and served upon the
undersigned on or before April 22, 2019, the United States Bankruptcy Court for the District of
Nebraska may enter an Order on the Application without further notice of hearing. If an
Objection is timely filed and served, a hearing will be scheduled by the Court on the Application
and any Objections thereto.




                                CERTIFICATE OF SERVICE

         I certify that on April 1, 2019, I electronically filed the Application for Allowance and
Payment of Administrative Expense Claim by TMI, LLC with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to all counsel of record registered
with the CM/ECF system. I further certify that on April 1, 2019, I served the following parties by
first class, U.S. Mail, postage prepaid:


Back Bay Management Corporation                 Dennis Lutgen
and its division, The Michael-Shaked Group      Westwind Plaza
2 Park Plaza                                    1108 North Independence
Suite 500                                       Box 504
Boston, MA 02116                                Beloit, KS 67420

Jeanmarie Baer                                  Jennifer L. Marines
Perdue,Brandon,Fielder,Collins&Mott, LLP        Morrison & Foerster LLP
PO Box 8188                                     250 West 55th Street
Wichita Falls, TX 76307                         New York, NY 10019-9601

Custer County Treasurer                         Ducera Partners, LLC
431 S 10TH Ave                                  499 Park Avenue, 16th Floor
Broken Bow, NE 68822                            New York, NY 60022

Patrick J. Nash                                 Northwest Natural Gas Company
Kirkland & Ellis LLP                            Attn: Ashlee Minty, CCRA, CBA
300 North LaSalle                               220 NW 2nd Avenue
Chicago, IL 60654                               Portland, OR 97209



                                                                                          PAGE 8
Case 19-80064-TLS        Doc 881    Filed 04/01/19 Entered 04/01/19 17:29:45       Desc Main
                                   Document      Page 9 of 9


Matthew A. Feldman                            Oracle America, Inc.
Willkie Farr & Gallagher, LLP                 Buchalter
787 Seventh Avenue                            c/o Shawn M. Christianson
New York, NY 10019                            55 2nd St 17 Fl
                                              San Francisco, CA 94105

Greenfield Community Development              PRA Receivables Management, LLC
Corporation                                   PO Box 41021
215 S. First Street                           Norfolk, VA 23541
Greenfield, IA 50849

Hilco Real Estate, LLC                        Trevor R. Pincock
5 Revere Drive                                Lukins & Annis, P.S.
Suite #206                                    717 West Sprague Ave., Ste. 1600
Northbrook, IL 60062                          Spokane, WA 99201

Holly Plaza LLC                               Colleen Kelly
2055 Driscoll Dr.                             625 Brownsboro Rd.
Reno, NV 89509                                Eagle Point, OR 97524

IBM Credit LLC                                Steven T. Waterman
Andrew Gravina - Special Handling Group       Dorsey & Whitney LLP
7100 Highlands Pkwy                           111 So. Main Street, 21st Floor
Smyrna, GA 30082-4859                         Salt Lake City, UT 84111

Johnson Properties, LLC                       Wisconsin Rapids Water Works and Lighting
c/o Patrick C. Summers                        Commission, Attn: Jeff Kuhn, CPA
2100 AT&T Tower                               221 16th St.
901 Marquette Ave.                            PO Box 399
Minneapolis, MN 55402                         Wisconsin Rapids, WI 54495

Prime Clerk LLC                               Zhangusa Investments, LLC dba ZiMart
830 3rd Avenue                                Kermit LLC, a Texas series limited liab. Co.
3rd Floor                                     3420 Pine Ave.
New York, NY 10022                            Waco, TX 76708

Richard C. Kelly
625 Brownsboro Rd.
Eagle Point, OR 97524




                                                 ___s/ Sam King
                                                 Sam King




                                                                                      PAGE 9
